Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Wilford on May 16, 2022.

The application has been amended as follows: 

Please amend the After-Final claim set of May 5, 2022 as shown below:

1.  (previously presented)  A pump housing for an eccentric screw pump, the housing comprising:
a casing extending along a housing axis,
a connecting shaft in the casing,
a shaft seal at an upstream end of the casing and surrounding the connecting shaft,
a stator mounted at a downstream end of the casing, and
a tubular inlet fitting for the housing, projecting transversely from the housing axis for supplying a medium to be conveyed, the shape of the inlet fitting being such that a flow of medium into the housing through the inlet fitting is in an inflow direction that has a flow component directed radially outward from the housing axis and a flow component directed axially toward the upstream end, an inner cross-sectional area of the inlet fitting tapering at least partially toward the casing such that an output cross-sectional area of the inlet fitting is smaller than an inlet cross-sectional area thereof and/or is asymmetrically offset.
        
2.  (previously presented)  The pump housing according to claim 1, wherein the casing is essentially cylindrical at least adjacent the inlet fitting.

3.  (canceled)

4.  (currently amended)  The pump housing according to claim 1, wherein an inlet cross-sectional area of the inlet fitting is asymmetrically offset axially toward the upstream housing opening and/or radially outwardly away from the housing longitudinal axis.

5.  (previously presented)   A pump housing for an eccentric screw pump, the housing comprising:
a casing extending along a housing axis,
a connecting shaft in the casing,
a shaft seal at an upstream end of the casing and surrounding the connecting shaft,
a stator mounted at a downstream end of the casing, and
a tubular inlet fitting for the housing, projecting transversely from the housing axis for supplying a medium to be conveyed, the shape of the inlet fitting being such that a flow of medium into the housing through the inlet fitting is in an inflow direction that has a flow component directed radially outward from the housing axis and a flow component directed axially toward the upstream end, the inlet fitting having an inner wall shaped to form a spiral flow passage.

6.  (previously presented)  The pump housing according to claim 1, wherein the inlet fitting is offset tangentially to the axis of the casing.

7.  (previously presented)  The pump housing according claim 1, wherein the pump housing is formed by two axially joined housing sections.

8.  (currently amended)  The pump housing according to claim 1, further comprising;
a bypass fitting on the pump housing at the downstream end thereof and extending transversely from the housing axis.

9.  (previously presented)  The pump housing according to claim 1, further comprising:
a removable inner liner in an outer wall of the inlet fitting and shaped to impart the component(s) of flow to the medium flowing in through the inlet fitting.

10. (currently amended)  An eccentric screw pump comprising:
a pump casing extending along an axis and having an upstream end and a downstream end,
a stator connected to the downstream end,
a rotor in the stator,
a coupling rod in the pump casing,
a drive having a shaft connected to the coupling rod,
a shaft seal provided on the pump casing at the upstream end for sealing around the shaft, and 
an inlet fitting opening into the casing adjacent the shaft seal so that medium flows into the casing through the fitting and then around the shaft seal with a component of flow directed radially outward from the axis and a component of flow directed axially toward the upstream end, an inner cross-sectional area of the inlet fitting tapering at least partially toward the casing such that an output cross-sectional area of the inlet fitting is smaller than an inlet cross-sectional area thereof and/or is asymmetrically offset.

11. (currently amended)  The eccentric screw pump according to claim 10, further comprising:
a first bypass fitting on the pump casing adjacent the downstream end and extending transversely to the axis,
a pressure fitting at an end of the stator opposite the pump casing,
a second bypass fitting also extending transversely to the longitudinal axis of the casing from a downstream end of the stator, and
a bypass conduit extending between the bypass fittings for moving the medium between the bypass fittings from the stator output to the stator input.

12. (currently amended) [[c]]  A method of cleaning an eccentric screw pump according to claim 10, the method comprising the step of:
the rotating rotor pumping the cleaning medium from the inlet fitting through the pump casing and the stator, and thereby producing flow of the medium around the shaft seal with a component directed radially outward from the axis and a component directed axially toward the upstream end.

13. (currently amended)  An eccentric screw pump comprising:
a pump casing extending along an axis and having an upstream end and a downstream end,
a stator connected to the downstream end,
a rotor in the stator,
a coupling rod in the pump casing,
a drive having a shaft connected to the coupling rod,
a shaft seal provided on the pump casing and at upstream end for sealing around the shaft, and 
an inlet fitting opening into the casing adjacent the shaft seal so that medium flows into the casing through the fitting and then around the shaft seal with a component of flow directed radially outward from the axis and a component of flow directed axially toward the upstream end, the inlet fitting having an inner wall shaped to form a spiral flow passage.

14. (currently amended)  A method of cleaning an eccentric screw pump according to claim 13 comprising the step of:
the rotating rotor pumping the cleaning medium from the inlet fitting through the pump casing and the stator and thereby producing flow of the medium around the shaft seal with a component directed radially outward from the axis and a component directed axially toward the upstream end.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

With regards to Claims 1 and 10, the prior art does not teach or suggest a flow component directed radially outward from the housing axis and a component directed axially toward the upstream end, in conjunction with the rest of the structure in the claims. References like Backstrom and others of record teach either a radially outward angled arrangement or an axially upstream arrangement, but not both, and it would not have been obvious to implement both without improper hindsight reasoning. 

With regards to Claims 5 and 13, the prior art does not teach or suggest the inlet fitting has an inner wall shaped to form a spiral flow passage, in conjunction with the rest of the structure of the claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Monday, May 16, 2022